FILED
                              NOT FOR PUBLICATION                           APR 13 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



GERARDO GOMEZ SALGADO;                            Nos. 06-71665
ESTHER FRANCO DE GOMEZ,                                06-73051

               Petitioners,                       Agency Nos. A077-843-790
                                                              A077-843-791
  v.

ERIC H. HOLDER Jr., Attorney General,             MEMORANDUM *

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                               Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.

       In these consolidated petitions, Gerardo Gomez Salgado and Esther Franco

de Gomez, husband and wife and natives and citizens of Mexico, petition for

review of the Board of Immigration Appeals’ (“BIA”) order denying their motion

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
to reopen removal proceedings, and their subsequent motion to reconsider. We

have jurisdiction pursuant to 8 U.S.C. § 1252. We review for abuse of discretion

the denial of a motion to reopen and reconsider. Mohammed v. Gonzales, 400 F.3d

785, 791 (9th Cir. 2005). We deny the petitions for review.

      The BIA did not abuse its discretion by denying petitioners’ motion to

reopen, because the BIA considered the evidence they submitted and acted within

its broad discretion in determining that the evidence was insufficient to warrant

reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir. 2002) (The BIA’s

denial of a motion to reopen shall be reversed only if it is “arbitrary, irrational or

contrary to law.”).

      The BIA was within its discretion in denying petitioners’ motion to

reconsider because the motion failed to identify any error of fact or law in the

BIA’s prior decision denying their motion to reopen. See 8 C.F.R. § 1003.2(b)(1);

Socop-Gonzalez v. INS, 272 F.3d 1176, 1180 n.2 (9th Cir. 2001) (en banc).

Construed as a second motion to reopen, the BIA correctly determined that the

motion was barred by the regulatory limitations on motions to reopen. See 8

C.F.R. § 1003.2(c)(2).

      PETITIONS FOR REVIEW DENIED.




                                            2                                     06-73051